PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/838,608
Filing Date: 12 Dec 2017
Appellant(s): HAN et al.



__________________
Yoon S. Ham
For Appellant


EXAMINER’S ANSWER



This is in response to the appeal brief filed 12/15/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3 – 4 and 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/101394 (“Lim”; hereinafter referring to English machine translation of record) in view of “Degassing treatment of molten aluminum alloys”, 2012. Substances and Technologies (“Kopeliovich”; of record).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Kopeliovich as applied to claim 1, further in view of JP 2005-76107 (“Matsumoto”; cited in IDS of 11/01/2019, hereinafter referring to English machine translation of record except for tables and figures).
Claims 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Kopeliovich as applied to claim 1, further in view of Matsumoto and “Homogenization of Metal Alloys”, 2016. ASM Handbook, Vol 4E, Heat Treating of Nonferrous Alloys (“Jablonski”; of record).
(2) Response to Argument
A. Regarding claims 1, 3-4, and 18-19
Appellant argues that Lim and Kopeliovich fail to teach or suggest the post-casting steps as described in the instant application.
Appellant argues that the instant application requires additional processing steps after casting, including homogenization at 450°C for 120 minutes, annealing at a reduction rate of 20% at 400°C every 15 minutes to perform swaging to a total cold processing area reduction rate of 75%, further solution treatment at 450°C for 2 hours, and water-quenching treatment, followed by precipitation treatment carried out at 160°C for 360 minutes (Instant Application: P 28, L 9 – P 29, L 3).
The Examiner agrees with Appellant that the prior art does not teach the same post-casting treatment steps as the instant specification recites. However, the Examiner notes that these treatment steps are not required in the claims, and as such this does not distinguish the instant claim set over the prior art of record.

Appellant argues further that post-casting treatments of the Al-Zn-Cu alloy of claim 1 affects, inter alia, tensile strength, elongation, and diameter/length of Zn phase in Al.
Of first priority, the Examiner notes that a diameter/length of Zn phase in Al is not a claimed feature of independent claim 1 in the instant claim set. This limitation was proposed in an after-final amendment, which was not entered into the record by the Examiner in the advisory action mailed 08/03/2020. Thus, Appellant’s argument with respect to this feature is not commensurate with the scope of the claims in question. It is noted that this limitation is present in 
The Examiner notes that Appellant cites sections of the instant specification which disclose that zinc particle size is reduced during cooling after heat treatment, and that particle-to-particle spacing is reduced during cooling after heat treatment, these changes thereby improving tensile strength. There is no mention of elongation or other characteristics in these citations. Further, there is no explicit disclosure of the amount by which tensile strength is improved, or to which range it will then occupy after the post-casting treatment steps are completed in contrast to the tensile strength and elongation of the alloy before these treatment steps. 
The Examiner concludes that although it may be true that the post-casting processing steps affect tensile strength, diameter/length of Zn phase in Al, and even potentially elongation (although this is not disclosed or suggested in Appellant’s citations) in some way, Appellant’s argument is not persuasive, as these citations alone are broad and not commensurate in scope with Appellant’s claimed ranges of tensile strength and elongation.

Appellant argues further that Lim and Kopeliovich fails to teach or suggest the post-casting treatments as described in the instant application and therefore cannot achieve the recited tensile strength, elongation and diameter/length of Zn phase in Al of claim 1. The Examiner finds this unpersuasive.
Once again, of first priority, the Examiner notes that a diameter/length of Zn phase in Al is not a claimed feature of independent claim 1 in the instant claim set. This limitation was proposed in an after-final amendment, which was not entered into the record by the Examiner in the advisory action mailed 08/03/2020. Thus, Appellant’s argument with respect to this feature is 
Appellant alleges that the recited features of tensile strength and elongation of the Al-Zn-Cu alloy are a result of combining the recited copper content and post-casting treatment (including heat treatment and cooling/quenching). The Examiner notes that the evidence presented in the instant specification does not support such an allegation, and in fact provides explicit evidence to refute Appellant’s allegation. It is noted that the claim notes that these characteristics are claimed “in the cast state”. The instant application recites that properties “in the cast state” are obtained prior to further heat treatment (P 23, L 13 – P 24, L 2). Even further, the instant specification discloses that “the Al-Zn-Cu alloy of the present invention can improve both tensile strength and elongation at the same time only by casting” (Instant Application: P 27, L 15-16). Thus, the Examiner asserts that prior art need not teach the same post-casting heat treatment steps to obtain the same characteristics as the claimed alloy “in the cast state”.
As further evidence, the Examiner notes inventive examples 9-10, 12, 16, 20, 24, 28, 30, 33, 38, and 41 from Table 1 of the instant specification. These inventive examples were not subject to further processing after casting (see Heat-treatment Temp (°C): “As cast”). Even without the further heat treatment steps, these examples achieved a tensile strength (all between 310-450 MPa) and elongation (all within 2.75-10%) that fall within the claimed amounts of the instant claim. Thus, it is clear that the post-processing steps listed by Applicant are not necessary in order to 
Even further, as it had been clearly laid out in the Final Rejection mailed 04/17/2020, the prior art combination of Lim and Kopeliovich teaches an Al-Zn-Cu alloy with a substantially similar chemical composition to that which is claimed in the instant claim set, and also teaches a processing method that is substantially the same up to the point of obtaining the alloy in a cast state. Thus, due to the similarity in both composition and method of manufacture to the point of casting between the instant claim and the cast alloy taught by Lim in view of Kopeliovich, an ordinarily skilled artisan would expect the Al-Zn-Cu alloy taught by Lim in view of Kopeliovich to possess or render obvious due to a close or overlapping range a tensile strength of 230 to 450 MPa and an elongation of 2.75 to 10% in the cast state.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BENJAMIN C ANDERSON/Examiner, Art Unit 1735                                                                                                                                                                                                        
Conferees:
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735  

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                              





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.